Title: To Thomas Jefferson from Caesar Augustus Rodney, 6 December 1808
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Hnored & Dear Sir,
                     Wilmington Dec. 6th. 1808
                  
                  The present state of the world is without example in history. Tho’ far removed from the distracting scenes of Europe, the contending nations appear desirous of forcing us into the contest. Their conduct renders our situation every day more critical. Thus far we have avoided the calamities of war. But we may be ultimately compelled to unsheath the sword. Every just & prudent measure has been taken to prevent an appeal to arms. If we are driven to this last resort, I trust we may calculate, with confidence, on the patriotism & the energies of the nation at large. The British cabinet know our sincere disposition to preserve peace, & have perhaps construed it, into a timidity of war. They attribute to fear, a system which is the result of pure Republican principles. A policy flowing from an honest desire to live on friendly terms with all the world, & to avoid the demoralising effects of war, which would check the growing prosperity of this country. When they behold with what a firm & steady step, Government are pursuing their course, supported by a vast majority of congress, they will find themselves egregiously mistaken. They have formed too, the most sanguine expectations, of civil dispositions & insurrections. An intelligent quaker (Wm. Role) a sincere friend to the administration, informed me that he had seen a late letter from a clerk in Canning’s office, to his brother an ingenious artist of this place. The substance of which was, “That at the Foreign Office, he had very often the pleasure of seeing our late Vice-President A. Burr, who had long & frequent communications with Mr. Canning. That the general impression, there, was, that a large majority of the people in this country were opposed violently to the proceedings of goverment. And they expected a war with us, in consequence of which he advised his brother immediately to return home.” I am promised the original or a copy of this letter. I flatter myself the British ministers will be equally disappointed in the expectation of open rebellion against our laws, tho’ Mr. Quincy still holds out encouragement to them. But it will be cold comfort, I hope.
                  I firmly believe on the concurring evidence of every commercial & sea-faring man with whom I have conversed, that the embargo would have produced the desired effect, before this period, had it not been for the shameful evasions. Mr. Canning may indulge his vulgar irony, but he feels the weight of this measure. It is now operating severely at home. By the enclosed extract of a letter just received, we find that sour flour is selling very high and no sweet flour at market. American wheat at 14/6 per bushel. According to the Brandywine millers rule calculating five bushel of our wheat to the barrel of super fine flour, it would make it amount to 72/6 Sterling per barrel equal to £6.1.9 currency or $.16.23. This is equal to the highest prices in the year of scarcity, except for a short period in march 1807. By the 26th. of september the crop is generally got in, & they know how it will turn out. In the spring what will the price be, if so high at present? In 1801. Parliament only secured to importers by bounty 70/ Ster per barrel, for super fine flour. They had their Island open to them. As to the wheat of Barbary the Portuguese & Spaniards want it all, & I understand it is so indifferent that it is only fit for their markets. The crops of England have failed. They are out of flax cotton & hemp, & yet our embargo has had no effect! I suspect before the 3d. of this month the King published a similar proclamation to that of the 3. Dec. 1800. & copy of which is enclosed. I really wish some gentleman would read it in his place, in answer to the false assertions relative to Britain. The various reports to the House of Lords & House of Commons about that period all of which are to be found in the new & old Annual Registers for 1800. shew their real dependence on this country. As talk of converting their sugar plantations into corn fields, is ridiculous. Their West-India islands would not be worth possessing, cultivated in such a manner. Every nerve should be strained to give full force & effect to the embargo at this critical juncture. Combined with the complete execution of this measure, a total non-intercourse carried fully into effect must have the desired operation. If these should fail and war must ensure, we shall be in the mean time, better prepared, for that event.
                  So far as peace measures are pursued They should extend equally to the hostile nations. This has been the correct course adopted. But if we are to enter the field of battle, I do not like the idea of warring with the whole world. This will be the case, if we declare against England & France. This is the continual cant of the federalists, & they try all they can to give currency & popularity to the sentiment. It is the true policy, I believe, not to be influenced by the opinions or the conduct of our adversaries. Indeed I always suspect them for endeavouring to lead us into an error. I would avoid a war as a great evil, but if it cannot be averted, I would fight England & her allies, in preference to the whole world, as the least of two evils. I would do this on principle of justice & of policy.
                  There are three obvious grounds of distinction between the conduct of the two nations. 1. England has done us much more injury than France. 2. She impresses our seamen, and 3. She has attacked a national vessel.
                  There are reasons of policy which weigh strongly on my mind. If we go to war with France, which seems to be Mr Randolph’s idea we shall be at all events excluded from the ports of Holland, Italy, Denmark, Russia, Germany, Prussia, Turkey, & in a very little time of Sweden, of Spain & Portugal in Europe. Nay if Britain maintains her ground Spain & Portugal & all their colonies will be at war with us.
                  Again it would be a war like a peace. France has no Territories under her power or influence that we could attack. She has no commerce on the ocean, and we could not invade her, for there she is invulnerable.
                  England has her fleets of merhcantmen, & however strong her convoys they could become a prey to our privateers. The duties on prize goods would be considerable.
                  If we did not sequestrate British debts & stock in our funds or banks, the interest would cease.
                  At Amsterdam & Antwerp we could borrow any sums we wanted, if thought most adviseable, & suffer our own capital which has been preserved unbroken to be employed in manufactures & privateers.
                  Our fast sailing vessels would carry off our produce in spite of British cruisers.
                  We would take Montreal & cut off the furr trade, destroying at the same time the British influence with the Indians. We would in the course of the summer deprive them of Halifax the only station from whence their fleets can annoy us at any time.
                  Could we not take possession of the Floridas in self defence? To the Perdido we have a just claim.
                  My answer to the supposed dangers from the gigantick power of Buonaparte would be, let us provide against present dangers & trust the future in some degree to the chapter of accidents.
                  A war with England would have the effect of destroying British influence in this country, which is a great evil.
                  Such are the ideas which have presented themselves to my mind. They are submitted with great deference to your better judgment. These are trying times. But there is spirit eneough in the country to meet them. On monday next I shall be in Washington. My unexpected detention has given me great anxiety & uneasiness.
                  Yours Very Sincerly
                  
                     Caesar A. Rodney
                     
                  
               